Citation Nr: 0734614	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-25 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for myositis in 
the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to March 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Regional Office (RO) in Pittsburgh, Pennsylvania, that 
concluded no new and material evidence had been submitted.

In April 1967, the veteran filed a claim for service 
connection for injuries sustained to the tendons and 
ligaments in his right leg.  A May 1967 rating decision 
denied the claim.  The RO subsequently sent a letter to the 
veteran in May 1967 informing him of the decision and 
notifying him of his right to appeal.  The veteran did not 
submit a notice of disagreement within one year of the rating 
decision, thereby making the decision final.  In January 
2004, the veteran sought to reopen his claim for service 
connection for myositis in the right leg.  After issuing the 
November 2004 rating decision, which determined new and 
material evidence was not submitted, the RO subsequently 
conducted a de novo review of the claim based on additional 
evidence submitted and denied service connection for myositis 
in the right leg on the merits.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

In this decision the Board reopens the claim for service 
connection for a myositis in he right leg.  The issue of 
service connection for myositis in the right leg is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The May 1967 rating decision denying service connection 
for myositis in the right leg is final.

2.  The evidence added to the record since the May 1967 RO 
decision provides a reasonable possibility of substantiating 
the claim for service connection for myositis in the right 
leg.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for myositis in the right leg is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.




Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
service medical records, private and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for myositis in the right 
leg is the RO's May 1967 determination.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the Court cases, the additional evidence submitted since that 
determination.  The prior evidence of record is also 
important in determining newness and materiality for the 
purposes of deciding whether to 
reopen a claim.  Id.

The RO denied the veteran's claim for service connection for 
myositis in the right leg in May 1967 on the basis that 
myositis, though diagnosed in service, had not been 
demonstrated at separation or at any time following service.  
The service medical records reflect that the veteran was seen 
in June 1959 for injury to his right leg.  Specifically the 
medical record noted a swelling in the right calf muscle and 
the veteran was diagnosed with myositis due to trauma in the 
calf of the right leg.  Upon separation from service in 1961, 
the physician noted that the veteran had tendinitis in the 
calf of the right leg and that the right calf of his leg is 
grossly larger than the left.  A May 1961 VA examination 
revealed no further problems in the right leg following 
separation.

The additional evidence includes private medical records 
diagnosing the veteran with a current disability in the right 
leg and linking this disability to service.  Such evidence is 
presumed credible for the purpose of determining whether such 
evidence is new and material.  See Evans, 9 Vet. App. at 283.  
Thus, the evidence relates to a previously unestablished 
fact, that is, the existence of a current disability and 
medical opinions linking this disability to service, and 
furnishes a reasonable possibility of substantiating the 
appellant's claim for service connection for myositis in the 
right leg.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for myositis in the right leg 
and, to this extent, the appeal is granted.


REMAND

Additional development is necessary in this case regarding 
the reopened claim of service connection for myositis in the 
right leg.

As mentioned above the veteran submitted several private 
medical records providing clinical evidence of a current 
right leg condition and a medical opinion linking this 
disability to service.  In private medical records from 
August 2004, based on a review of the veteran's past medical 
history sheet and a physical examination, the examiner noted 
that the veteran has old medial gastrocnemius tendon rupture 
with some chronic tendinitis and opines that this injury is 
related to his right leg injury at the age of 21, while he 
was in service.

The veteran also submitted a letter from a private physician, 
dated January 2005, written pursuant to an examination.  The 
physician reported that the veteran has chronic shin splints 
in the right lower extremity and dates the injury back to 
service in the 1950's.

Private medical records by an orthopedic specialist, dated 
July 2005, were received in October 2005, after the RO 
conducted a de novo review and adjudicated the claim on the 
merits.  This examination used computer analysis technology 
to analyze gait, pressure and alignment.  The examiner noted 
that the veteran is dealing with right medial calf 
complications, including pain and swelling, and related these 
injuries to injuries sustained while the veteran performed 
military duties back in 1959.  

It does not appear that any of the private physicians 
reviewed the veteran's claims file in rendering such 
opinions, to include the negative 1961 VA examination.  Thus, 
the Board finds that a VA examination to obtain an opinion, 
following claims file review, as to the possible relationship 
between the claimed condition and service is necessary.  38 
C.F.R. § 3.159(c)(4) (2007).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.

In addition, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective VCAA notice.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to his claim for service 
connection that advises him that a 
disability rating and effective date will 
be assigned, to include an explanation as 
to the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his right leg 
since his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

3.  The veteran should then be afforded a 
VA examination by a physician to 
determine the nature of his current right 
leg disability and for an opinion as to 
its possible relationship to service.  
All necessary tests should be performed.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not that the veteran's 
current right leg disability is related 
to service, to include the myositis 
treated therein.  The rationale for any 
opinion expressed should be set forth.  

4.  Following completion of the above, 
the RO/AMC should review the evidence, to 
include that which it did not have an 
opportunity to review prior to this 
appeal, and determine whether the 
veteran's claim may be granted.  If not, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


